                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 GEORGIANNA PARISI,                                  :
                                                     :
               Plaintiff,                            :   Case No. 3:20-cv-00051
                                                     :
        v.                                           :
                                                     :   Judge Thomas M. Rose
 COMMISSIONER OF SOCIAL SECURITY,                    :
                                                     :
               Defendant.                            :
______________________________________________________________________________

        ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. NO. 16);
         ADOPTING REPORT AND RECOMMENDATIONS (DOC. NO. 15);
      VACATING THE ADMINISTRATIVE LAW JUDGE’S NON-DISABILITY
       DECISION; REMANDING THE MATTER TO THE SOCIAL SECURITY
    ADMINISTRATION UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g)
         FOR PROCEEDINGS CONSISTENT WITH THIS DECISION; AND
                          TERMINATING THIS CASE
______________________________________________________________________________

       This Social Security disability benefits appeal is before the Court on the Objections (Doc.

No. 16) filed by the Commissioner of Social Security (“Commissioner”) to Magistrate Judge

Sharon L. Ovington’s Report and Recommendations (Doc. No. 15). Magistrate Judge Ovington

recommended that the Administrative Law Judge’s non-disability decision be vacated, with no

finding made as to whether Plaintiff Georgianna I. Parisi (“Parisi”) was under a “disability” within

the meaning of the Social Security Act. (Doc. No. 15 at PageID 923.) Magistrate Judge Ovington

further recommended that this matter be remanded to the Social Security Administration under

sentence four of 42 U.S.C. § 405(g) for further consideration consistent with her Report and

Recommendations. (Id.) The Commissioner filed Objections to the Report and Recommendations

(Doc. No. 16), and Parisi filed a Response to those Objections (Doc. No. 17). This matter is ripe

for review and decision.


                                                 1
       As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the Court

has made a de novo review of the record in this case. Upon said review, the Court finds that the

Commissioner’s Objections (Doc. No. 16) are not well-taken and are hereby OVERRULED. The

Court highlights that it disagrees with the Commissioner’s assertion that “[t]he [R]eport and

[R]ecommendation[s] applied an articulation standard at Step Three of the sequential evaluation

that has been rejected by the Sixth Circuit and reached a conclusion that is inconsistent with this

circuit’s case law.” (Doc. No. 16 at PageID 925.) The Commissioner fails to show how the Report

and Recommendations applied a standard that the Sixth Circuit Court of Appeals has rejected.

Additionally, the Court reviewed the opinions cited in the Objections and finds no improper

application of law in the Report and Recommendations or conclusion that is inconsistent with the

circuit’s case law. (Id. at PageID 926, 928.) Further, the particular circumstances of this case that

lead to the conclusion in the Report and Recommendations are distinguishable from those

presented in the Commissioner’s cited cases. (See Doc. No. 16; Doc. No. 15 at PageID 918-21.)

       The Court ADOPTS, in full, the Report and Recommendations (Doc. No. 15) and rules as

follows:

           1. The Administrative Law Judge’s non-disability decision is VACATED;

           2. No finding is made as to whether Plaintiff Georgianna I. Parisi was under a

               “disability” within the meaning of the Social Security Act;

           3. This matter is REMANDED to the Social Security Administration under the

               Fourth Sentence of 42 U.S.C. § 405(g) for further proceedings consistent with this

               Order and with the Report and Recommendations; and

           4. This case is TERMINATED on the docket of this Court.

       DONE and ORDERED in Dayton, Ohio, this Tuesday, May 18, 2021.



                                                 2
            s/Thomas M. Rose
    ________________________________
            THOMAS M. ROSE
    UNITED STATES DISTRICT JUDGE




3
